Citation Nr: 0113508	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-13 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 22 to July 12, 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO rating decision that denied service 
connection for a psychiatric disability.  In September 2000, 
the Board remanded the case to the RO for additional 
development.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claim.

The RO should advise the veteran of the evidence needed to 
successfully prove his claim for service connection for a 
psychiatric disability.  The RO should also assist him in 
obtaining any relevant evidence.

The veteran's DD Form 214 shows that he was separated from 
the U.S. Marine Corps with a DD-256 type of certificate 
(block # 9f).  The reason for this type of certificate is 
unclear.  A review of the service medical records also leaves 
the Board uncertain as to whether or not the veteran received 
a medical board or psychiatric evaluation prior to separation 
from service.  An entry in the service medical records dated 
June 30, 1976, indicates the veteran had seen a psychiatrist 
at "mainside" and had been recommended for discharge.  He 
was being seen in the medical clinic for "severe tension 
headaches."  Mental hygiene records would be filed 
separately and should be specifically requested.  VA 
Adjudication Procedure Manual M21-1, Part III, par. 
4.17(f)(2).

The report of the veteran's VA medical examination in 
September 1999 notes a history of numerous hospitalizations 
for psychiatric treatments.  The reports of those 
hospitalizations have not been obtained.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment, including hospitalizations, 
for psychiatric problems.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO should ask the National 
Personnel Records Center to submit (a) 
the veteran's service personnel records 
and (b) any mental hygiene records from 
Parris Island from June 22 to July 12, 
1976.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should review the veteran's 
claim.  If action remains adverse to him, 
an appropriate supplemental statement of 
the case should be sent to the veteran 
and his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




